Title: From James Madison to the Marqués de Someruelos, 19 April 1805
From: Madison, James
To: Someruelos, the Marqués de


Sir,
Department of State April 19th. 1805.
The recent revival of the Commercial intercourse between the United States and the Island of Cuba, pointing out the necessity of an Agent to assist the interests of the citizens of the United States, who may be concerned in it, to reside in that Island, the President has been pleased to clothe with that character Henry Hill Junr. Esqr. who will have the honor of presenting this letter. I flatter myself that your Excellency will yield him all proper countenance and protection which whilst it enables him to execute his trust with advantage to his fellow Citizens, cannot fail to favour in a like proportion the supplies so necessary to the Island under the present course of Public events.
The letter, which your Excellency did me the honor to write on the 20th. June last, was received with satisfaction, on account of the evidence it contained of your disposition to oppose the irregularities committed on the trade of the United States by Privateers. The discussions depending between the Government of the United States and that of his Catholic Majesty relative to the tolerance and aid afforded to cruisers of this kind, in His Majesty’s Dominions, and his responsibility to indemnify those, who have suffered, at once sanction the steps your Excellency has taken and evince the propriety of a farther watchfulness against the violations of those duties towards friendly Nations, which it must be the wish of Spain to reciprocate to the United States. Permit me farther to remark upon this subject, that since Spain has ceased to enjoy a state of Peace, the necessity of such vigilance is encreased from the facility, there will otherwise exist, of covering armaments destined to molest the trade of Neutrals under the cloak of legitimate efforts of Spanish Subjects against the enemies of their Sovereign. I have the honor to be, With great consideration and respect, Your Excellency’s Most obed. servt.
James Madison
